Name: Commission Regulation (EEC) No 992/92 of 22 April 1992 amending Regulation (EEC) No 3270/91 making imports of Atlantic salmon subject to observance of the minimum price
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 4. 92No L 105/ 14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 992/92 of 22 April 1992 amending Regulation (EEC) No 3270/91 making imports of Atlantic salmon subject to observance of the minimum price seas countries and territories, of the importance of that market to their economies, and of the very small volume of their exports to the Community, steps should be taken to maintain access to the Community market for the products in question ; whereas imports of Atlantic salmon originating in the overseas countries and territories asso ­ ciated with the Community should be exempted, there ­ fore, from observance of the minimum price introduced by Regulation (EEC) No 3270/91 , HAS ADOPTED THIS REGULATION : Article 1 The following Article lb is inserted in Regulation (EEC) No 3270/91 : Article lb This Regulation shall not apply to imports of the products concerned originating in the overseas coun ­ tries and territories associated with the Community and specified in the list contained in Annex I to the Council Decision on the association of the overseas countries and territories with the European Economic Community (*). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Article 27 (2) thereof, Whereas, in view of the serious disturbances on the Community market in salmon, the Commission, by Regulation (EEC) No 3270/91 (2), as last amended by Regulation (EEC) No 536/92 (3), has made imports of Atlantic salmon subject to observance of a minimum price ; Whereas certain overseas countries and territories asso ­ ciated with the Community and specified in the list contained in Annex I to Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Commu ­ nity ^) export to the Community quantities of Atlantic salmon which, however small they may be in terms of the Community market, represent a significant export trade for those countries and territories whose economy is heavily or totally dependent on the production and export of fishery products ; Whereas the prices prevailing for the products in question originating in the said countries and territories are cus ­ tomarily low, making observance of the minimum price impossible ; whereas, in view of the general arrangements applicable to trade between the Community and the over ­ 0 OJ No L 263, 19 . 9. 1991 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1992. For the Commission Manuel MARlN Vice-President (') OJ No L 354, 23. 12. 1991 , p. 1 . 0 OJ No L 308, 9 . 11 . 1991 , p. 34. (3) OJ No L 58, 3 . 3 . 1992, p. 24. 4 OJ No L 263, 19. 9 . 1991 , p. 1 .